Citation Nr: 1826321	
Decision Date: 05/01/18    Archive Date: 05/14/18

DOCKET NO.  13-28 006	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim for an entitlement to service connection for posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for a psychiatric disorder.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

M. Tang, Associate Counsel



INTRODUCTION

The Veteran served on active duty from March 1970 to March 1973, including service in the Republic of Vietnam.  

These matters are before the Board of Veterans' Appeals (Board) on appeal from an October 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Little Rock, Arkansas, which reopened and denied a claim for service connection for PTSD.

Notwithstanding the previous determination by the RO, the Board must address whether new and material evidence has been received to reopen the claim.  See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).  Also, based on the evidence of the record, the issue of service connection for PTSD has been recharacterized as shown the title page.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009).

The Veteran requested a Board hearing, but withdrew his request in June 2015.

The issue of entitlement to service connection for a psychiatric disorder is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  An unappealed January 2005 rating decision denied service connection for PTSD.  

2.  Evidence received since the January 2005 rating decision is new and relates to an unestablished fact necessary to substantiate the claim.



CONCLUSION OF LAW

The criteria to reopen the claim of service connection for PTSD have been met.  38 U.S.C. § 5108 (2012); 38 C.F.R. § 3.156 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA may reopen and review a claim, which has been previously denied, if new and material evidence is submitted by or on behalf of the Veteran.  38 U.S.C. § 5108 (2012).  

Service connection for PTSD was originally denied in an April 2004 rating decision on the basis that the record did not contain a confirmed diagnosis of PTSD and verified service stressors.  The Veteran submitted new evidence concerning his claimed service stressors, within a year of receiving notice of that decision.  A January 2005 rating decision continued the denial on the basis that the claimed stressors could be not verified.  38 C.F.R. § 3.156 (2017).  

The Veteran submitted additional evidence regarding his stressors in October 2005, along with a request to reopen his claim.  In correspondence dated in November 2005, the RO informed the Veteran that the evidence was not sufficient to reopen his claim.  He was advised that he had the remainder of the one year period from the January 2005 adjudication within which to submit new and material evidence.  The Veteran did not submit any additional evidence within the year, nor did he initiate an appeal of the January 2005 rating decision.  As a result, the January 2005 decision became final based on the evidence then of record.  38 U.S.C. § 7105 (2012); 38 C.F.R. §§ 3.156(b), 20.302, 20.1103 (2017); see also Bond v. Shinseki, 659 F.3d 1362, 1367 (Fed. Cir. 2011).  

In July 2010, VA received an application to reopen the claim.  Evidence associated with the file since the January 2005 rating decision includes additional VA treatment records showing a current PTSD diagnosis, the Veteran's statements, an October 2010 Statement in Support of Claim for Service Connection for PTSD (VA Form 21-0781), and VA examination reports dated in September 2010 and August 2013.  The evidence includes diagnoses of PTSD and additional evidence regarding in-service stressors - previously unestablished facts necessary to substantiate the claim.  In determining whether evidence is new and material, the credibility of the evidence is generally presumed.  Justus v. Principi, 3 Vet. App. 510, 512-513 (1992).  Further, the new (and previously reported) stressors raise a reasonable possibility of substantiating the claim under the relaxed evidentiary requirements of 38 C.F.R. § 3.304(f), and triggers the duty to assist.  As new and material evidence has been received, the appeal is reopened.  Additional development is required prior to further appellate action and is discussed below in the Remand.


ORDER

The previously denied claim for service connection PTSD is reopened.


REMAND

The Veteran seeks service connection for a psychiatric disorder that he believes is related to service.  While delay is regrettable, additional development is needed.

The Veteran served in Vietnam from April 19, 1971 to January 29, 1972.  He asserts that he was exposed to several stressors while stationed there.  Of note, he reported that while at a compound in Quang Tri City the ammunition dump was blown up, presumably by enemy forces, throwing him out of bed.  He also reported that in 1971, while traveling from Phu Bai to Camp Eagle near the demilitarized zone, he and others stopped to assist an overturned vehicle and took on incoming sniper fire.  

The Veteran's DD Form 214 shows that he is not in receipt of any medals or awards denoting combat with the enemy.  His military occupational specialty was a communications center specialist.  His military personnel records showed he was attached to the HHC, 63rd Signal Battalion in Vietnam. 

Service treatment records include a June 1972 Report of Medical History where the Veteran marked "yes" to feeling "depression or excessive worry" and "nervous trouble of any sort" during active service.  The accompanying examination was negative for psychiatric disorders and there are no other service treatment records indicating complaints of or treatment for a psychiatric disorder.  The January 1973 examination was negative for a psychiatric disorder. 

Review of the file shows that the RO did not contact the U.S. Joint Services Records Research Center (JSRRC) to attempt to verify the Veteran's reported stressors.  The Board notes, however, that nearly all of the reported stressors are either incapable of verification, or the Veteran was unable to provide sufficient information for the RO to send to JSRRC.  The Board further notes the RO has not provided any formal finding with respect to this matter; this should be accomplished on remand.  

A September 2010 VA examination report indicated that the VA examiner did not find meet the full diagnostic criteria for PTSD or any other mental disorder.  The examiner did note that the Veteran had been treated for depression, but did not address its etiology.  The examiner expressed a similar conclusion in an October 2010 addendum report.  A different VA examiner in August 2013 also reached a similar conclusion.

VA treatment records contain current diagnoses of PTSD and recurrent major depressive disorder.  Of note, a VA clinical psychologist diagnosed the Veteran with chronic PTSD in September 2010 after a review of his medical history and upon examination.  A September 2010 VA neuropsychological report shows a diagnosis of major depressive disorder after thorough interview and testing, and the Veteran assertion that he had experienced chronic depression and anxiety since service.

The available VA examination reports do not contain sufficient explanations to reconcile the examiners' determination that the Veteran has no current psychiatric disorder with those noted in the VA treatment records.  Accordingly, a new examination and opinion is necessary.  

Also on remand, the file should be updated with VA treatment records since September 2013, and any other private medical records identified by the Veteran.

Accordingly, the case is REMANDED for the following action:

1.  Obtain any outstanding VA treatment records since September 2013.  

2.  Contact the Veteran and request that he identify and give necessary authorization for any private doctor who has treated him for a psychiatric disorder.  Upon receipt of any necessary authorization, take appropriate action to contact the identified provider(s) and request any outstanding, non-duplicative records.

3.  Make an additional attempt to verify any of the Veteran's claimed in-service stressors found capable of verification (e.g. the reported attack on the ammunition dump at the compound in Quang Tri City), including affording him an opportunity to provide any additional information regarding such as specific names, dates, and locations.

If appropriate, issue a formal finding regarding the lack of information required to corroborate the claimed stressors.  The Veteran and his representative are also to be notified of such finding.

4.  Schedule the Veteran for a VA examination to determine the nature and etiology of his psychiatric disorders.  The entire claims folder must be reviewed by the examiner, including a copy of this Remand.  All appropriate diagnostic testing must be conducted.

a) The examiner is asked to identify all current psychiatric disorders found present on examination.  For any psychiatric disorder that is noted in the treatment records, but not found on current examination, the examiner should attempt to reconcile these findings.

b) State whether the Veteran has a current diagnosis of PTSD under the DSM-IV.  If the examiner determines that PTSD is present, then he or she must specify the stressor supporting that diagnosis. 

c) With respect to each additional psychiatric disorder present during the period of this claim other than PTSD, such as major depressive disorder, state whether it is at least as likely as not (a 50 percent or greater probability) that such disorder originated during service or is otherwise etiologically related to service. 

A fully-explained rationale for the requested opinions must be provided.  Any opinion provided should reflect consideration of the Veteran's lay statements regarding ongoing depression and anxiety since service.  If the examiner feels that the requested opinions cannot be rendered without resorting to speculation, he or she must explain why this is so.

5.  Finally, readjudicate the appeal.  If the benefit sought remains denied, issue a supplemental statement of the case and return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




______________________________________________
D. JOHNSON
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


